Citation Nr: 0101283	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-04 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of service-connected left ankle disability, 
compensated as 10 percent disabling from January 1, 1992.

2.  Evaluation of service-connected right ankle disability, 
compensated as 10 percent disabling from January 1, 1992.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for left and right ankle disabilities and 
evaluated each as 10 percent disabling, with the awards 
effective from January 1, 1992.  Thereafter, the case was 
transferred to the New York, New York RO for further action.  
In March 1996 and April 1997, the appeal came before the 
Board and was remanded for further evidentiary development.

The Board notes that its March 1996 and April 1997 remands 
referred to the issues as involving the question of 
entitlement to increased ratings.  However, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has since indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial ratings 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the ankle rating issues as set forth on the 
title page.

The veteran testified at a November 1995 hearing before a 
member of the Board.  In this regard, the law requires that a 
Board member who conducts a hearing must participate in the 
decision on appeal.  38 U.S.C.A. § 7107(c) (Supp. 2000).  
However, the Board member who conducted the November 1995 
hearing is no longer in the Board's employ.  The veteran was 
notified of this by letter dated in December 2000.  He was 
asked if he wanted another hearing and was instructed to 
return the letter with his decision within 30 days.  He was 
also told that a failure to respond would be taken to mean 
that he did not want another hearing before a member of the 
Board.  The veteran did not respond.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claims in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, another examination.  Specifically, the Board notes 
that the case was previously remanded so that an examiner 
could provide an opinion as to the functional loss 
experienced by the veteran in terms consistent with the 
rating criteria used to evaluate the veteran's disability.  
This was not done.  A VA examination was conducted in 
September 1997 and the examiner prepared an addendum to the 
examination report in which it was noted that the veteran 
indeed experienced pain and flare-ups, but it was not noted 
whether such functional debility equated to disability that 
one might experience with "marked" limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  It was noted 
that range of motion was not affected by flare-ups, but such 
a comment did not address the question posed by the Board's 
prior remand.  Additionally, further medical opinion is 
required as to scars about the ankles.  On examination, it 
was noted that the veteran complained of pain associated with 
a right ankle scar, but the examiner did not indicate whether 
such a scar was in fact tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  He only noted that left ankle scarring was not 
tender.  Consequently, in order to complete the development 
sought in the prior remands, and to comply with the 
requirements now set forth in the Veterans Claims Assistance 
Act of 2000, further action by the RO is required.

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected ankle disabilities.  The 
examiner should review the claims file 
and examine the veteran.  The examiner 
should render an opinion as to the 
extent to which the veteran experiences 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, and should 
portray these factors in terms of the 
rating schedule.  In other words, the 
examiner should equate all functional 
debility with "moderate," or "marked" 
disability as these terms are 
contemplated by the rating schedule.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The examiner should also describe scars 
relative to service-connected disability 
and should specifically note whether any 
such scarring is poorly nourished with 
ulceration, or tender and painful on 
objective demonstration.  All findings 
and opinions should be set forth in 
detail.  

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


